  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MICHAEL TODD REVERE, JR.        )
                                )
     Plaintiff,                 )
                                )          CIVIL ACTION NO.
     v.                         )            2:19cv399-MHT
                                )                 (WO)
EUGENE W. REESE,                )
                                )
     Defendant.                 )


                             JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United      States       Magistrate     Judge's

recommendation (doc. no. 12) is adopted.

    (2) Plaintiff’s        claims   for    damages   against   the

defendant are dismissed with prejudice.

    (3)   Plaintiff’s        claims       for   declaratory     or

injunctive relief against the defendant are dismissed

with prejudice.
    (3)     To   the     extent      plaintiff         challenges     the

constitutionality       of    the       convictions      and   sentence

imposed upon him in April 2016 by the Circuit Court for

Montgomery County, Alabama, his claims are dismissed

without    prejudice,    as     those     claims   are   not   properly

before the court at this time.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document    on   the    civil      docket    as    a   final   judgment

pursuant    to   Rule   58    of    the   Federal      Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 13th day of March, 2020.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
